Exhibit 99.1 Checkpoint Systems, Inc. BUSINESS SEGMENTS (dollar amounts in thousands) (Unaudited) Quarter (13 weeks) Ended YTD (52 Weeks) Fiscal 2008 March 28, 2008 June 29, 2008 September 28, 2008 December 28, 2008 December 28, 2008 Business segment net revenue: Shrink Management Solutions $ 154,561 $ 171,330 $ 179,388 $182,073 $687,352 Apparel Labeling Solutions 31,697 38,842 31,698 33,113 135,350 Retail Merchandising 23,362 26,028 22,909 22,081 94,380 Total revenues 209,620 236,200 233,995 237,267 917,082 Business segment gross profit: Shrink Management Solutions 62,283 72,204 74,668 75,273 284,428 Apparel Labeling Solutions 12,086 13,290 11,386 10,246 47,008 Retail Merchandising 12,110 12,447 11,577 10,529 46,663 Total gross profit 86,479 97,941 97,631 96,048 378,099 Operating expenses 80,097 84,703 79,509 150,967 395,276 Interest (expense) income, net (653) (535) (845) (1,075) (3,108) Other (loss) gain, net (1,164) 558 (1,512) (6,806) (8,924) Earnings (loss) from continuing operations before income taxes and minority interest $4,565 $13,261 $15,765 $ (62,800) $ (29,209) Quarter (13 weeks) Ended YTD (52 Weeks) Fiscal 2007 April 1, 2007 July 1, 2007 September 30, 2007 December 30, 2007 December 30, 2007 Business segment net revenue: Shrink Management Solutions $ 119,190 $ 138,561 $ 151,531 $ 201,945 $ 611,227 Apparel Labeling Solutions 28,244 33,130 31,037 34,170 126,581 Retail Merchandising 23,768 24,011 22,021 26,548 96,348 Total revenues 171,202 195,702 204,589 262,663 834,156 Business segment gross profit: Shrink Management Solutions 50,043 58,694 63,830 83,166 255,733 Apparel Labeling Solutions 8,578 13,533 10,989 11,033 44,133 Retail Merchandising 11,658 10,768 10,829 12,851 46,106 Total gross profit 70,279 82,995 85,648 107,050 345,972 Operating expenses 64,114 64,336 67,250 83,454 279,154 Interest income (expense), net 851 940 1,321 (16) 3,096 Other (loss) gain, net (524) 131 66 989 662 Earnings from continuing operations before income taxes and minority interest $6,492 $19,730 $19,785 $24,569 $70,576
